This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 01 October 2020) has been withdrawn pursuant to 37 CFR § 1.114.
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 30 November 2020 and 25 February 2021 have been considered and are pertinent to the rejections of this Office Action.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a 
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"metal component" in claims 1-13 & 15-19.
Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being 
"a metal component that communicates with the inside of a process chamber into which a process gas is supplied" (page 1, lines 10-12 of as-filed specification {herein after "Spec: p. 1, ll. 10-12"}, Spec: p. 6, ll. 22-24; Spec: p. 7, ll. 7-9; Spec: p. 8, ll. 17-19; Spec: p. 9, ll. 4-5; Spec: p. 9, ll. 11-13 … etc.);
"supply line for supplying a process gas into a CVD process chamber" (Spec: p. 7, ll. 15-17; Spec: p. 11, ll. 19-21);
"exhaust line for exhausting the process gas supplied into the CVD process chamber" (Spec: p. 7, ll. 17-19; Spec: p. 11, ll. 11-23);
"supply line for supplying a process gas into a dry-etching process chamber" (Spec: p. 7, ll. 21-22; Spec: p. 11, l. 11 - p. 12, l. 1; Spec: p. 36, l. 12);
"exhaust line for exhausting the process gas supplied into the dry-etching process chamber" (Spec: p. 7, ll. 22-23; Spec: p. 12, ll. 1-3);
"inner surface of a CVD process chamber" (Spec: p. 30, ll. 3-4);
"susceptor of a CVD process chamber " (Spec: p. 30, l. 4);
"backing plate of a CVD process chamber " (Spec: p. 30, l. 4);
"diffuser of a CVD process chamber" (Spec: p. 30, l. 5);
"shadow frame of a CVD process chamber" (Spec: p. 30, l. 5);
"internal components of a CVD process chamber" (Spec: p. 30, ll. 18-19);
"supply line of a CVD process chamber" (Spec: p. 31, l. 12);
"exhaust line of a CVD process chamber" (Spec: p. 31, l. 13);
"mass flow controller of a CVD process chamber" (Spec: p. 31, l. 13);

"inner surface of a dry-etching process chamber" (Spec: p. 36, ll. 11-12);
"bottom electrode of a dry-etching process chamber" (Spec: p. 36, ll. 12-13);
"electrostatic chuck of a bottom electrode of a dry-etching process chamber" (Spec: p. 36, l. 13);
"baffle of a bottom electrode of a dry-etching process chamber" (Spec: p. 36, l. 14);
"upper electrode of a dry-etching process chamber" (Spec: p. 36, ll. 14-15);
"wall liner of a dry-etching process chamber" (Spec: p. 36, l. 15);
"internal components of a dry-etching process chamber" (Spec: p. 37, ll. 3-4);
"supply line of a dry-etching process chamber " (Spec: p. 37, l. 13);
"exhaust line of a dry-etching process chamber" (Spec: p. 37, l. 14);
"mass flow controller dry-etching process chamber" (Spec: p. 37, l. 14); and
"flow path of a dry-etching process chamber" (Spec: p. 37, ll. 13-15).
If Applicant does not intend to have this/these limitation(s) interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, Applicant may:
(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more 
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  [FP 7.30.02].
Claim 20 is rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, the limitation "the predetermined thickness that is substantially constant over the entire surface of the metal substrate", which is not defined by the claim(s); which the specification does not provide a standard for ascertaining the requisite degree; and which one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as a relative term the renders the claim(s) indefinite.
Appropriate correction of claim 20 is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8, 11-13, 15-17, & 20 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20070068629 A1 (Shih'629) in view Gerrard Eddy Jai Poinern, et al.  "Review: Progress in Nano-Engineered Anodic Aluminum Oxide Membrane Development."  Materials.  4 (2011).  pp. 487-526.  doi:10.3390/ma4030487. (GEJPoinern'011), and US 5225069 A (Haupt'069)
Regarding claims 1, 7, 8, 11-13, & 15, Shih'629 discloses a metal internal component (aluminum baffle ring arrangement 120) provided to an a inside of process chamber into which a process gas is supplied, the metal internal component comprising:

    PNG
    media_image1.png
    692
    1386
    media_image1.png
    Greyscale

FIG. 1 of Shih'629


    PNG
    media_image2.png
    442
    648
    media_image2.png
    Greyscale

FIG. 2 of Shih'629
an anodized barrier layer (¶[0026] — aluminum oxide layer formed by electropolishing … etc.) formed on the surface of the metal substrate,
the anodized barrier layer is formed on the surface of the metal substrate without having a porous layer disposed on an upper surface of the anodized barrier layer 
the surface of the metal substrate comprises a plane region, which is planar, and at least one of concave regions, which is irregularly recessed and formed by removing the at least one of the addition elements from the surface of the metal substrate,
the at least one of concave regions has a shape recessed in an inward direction of the metal substrate from the surface of the metal substrate, and
the anodized barrier layer is continuously formed with a predetermined thickness on the at least one of concave regions and the plane region, the predetermined thickness ranging 
from 0.1 μm to less than 1 μm [100 nm to less than 1000 nm] (¶[0025] — e.g., aluminum oxide layer formed by electropolishing of thickness generally less than about 0.5 micrometers { μm}).
FIGs. 1-2; & ¶¶[0003]-[0033].
Regarding claims 1, 7, 8, 11-13, & 15, Shih'629 does not expressly disclose:
the upper surface of the anodized barrier layer grown while being maintained in a state of having no pores.
Regarding claims 1, 7, 8, 11-13, & 15, GEJPoinern'011 discloses:
grown an upper surface of an anodized barrier layer while being maintained in a state of having no pores.
FIG. 1; Table 3; pp. 487-494; & pp. 489-494
A motivation for growing the upper surface of the anodized barrier layer while being maintained in a state of having no pores as disclosed by GEJPoinern'011 from the surface of the metal substrate of Shih'629 is to assure the protection of the metal internal component 

    PNG
    media_image3.png
    1007
    1197
    media_image3.png
    Greyscale

FIG. 1 of Shih'629
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to grow the upper surface of the anodized barrier layer while being maintained in a state of having no pores as disclosed by GEJPoinern'011 from the surface of the metal substrate of Shih'629.
Regarding claims 1, 7, 8, 11-13, & 15, Shih'629 discloses:
the metal alloy being an aluminum alloy (¶[0020] — aluminum alloy {6061 aluminum alloy: about 96-98wt% Al, about 0.8-1.2wt% Mg, about 0.4-0.8wt% Si, about 
the anodized barrier layer comprises anodized aluminum (Al2O3) formed by anodizing (¶[0026] — aluminum oxide layer formed by electropolishing … etc.) the aluminum alloy.
FIGs. 1-2; & ¶¶[0003]-[0033].
Regarding claims 1, 7, 8, 11-13, & 15, Shih'629 does not expressly disclose:
having been exposed by etching the metal substrate is removed.
Regarding claims 1, 7, 8, 11-13, & 15, Haupt'069 discloses:
exposed a metal substrate to etching to remove surface impurities.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to exposed a metal substrate to etching to remove surface impurities as disclosed by Haupt'069.
Regarding claims 3, 7, 8, 11-13, & 15, Shih'629 discloses:
the aluminum alloy is a 6000 series aluminum alloy (¶[0020] — aluminum alloy {6061 aluminum alloy: about 96-98wt% Al, about 0.8-1.2wt% Mg, about 0.4-0.8wt% Si, about 0.15-0.4wt% Cu, about 0.04-0.35wt% Cr, & optionally Fe, Mn, Zn and/or Ti }), and
Shih'629 inherently:
removes silicon (Si) from the surface of the metal substrate made of the 6000 series aluminum alloy (¶[0025] — e.g., by cleaning, stripping the oxide, & electropolishing bare aluminum component or component which includes an aluminum oxide layer).

removes magnesium (Mg) from the surface of the metal substrate made of the 6000 series aluminum alloy (¶[0025] — e.g., by cleaning, stripping the oxide, & electropolishing bare aluminum component or component which includes an aluminum oxide layer).
FIGs. 1-2; & ¶¶[0003]-[0033].
Regarding claim 5, Shih'629 discloses:
the surface of the metal substrate of the metal internal component (aluminum baffle ring arrangement 120) comprising a plane region, which is planar, and
a plurality of concave regions (through holes), which are irregularly recessed, and

    PNG
    media_image2.png
    442
    648
    media_image2.png
    Greyscale

FIG. 2 of Shih'629
the anodized barrier layer is continuously formed to a predetermined thickness on the 
FIGs. 1-2; & ¶¶[0003]-[0033].
Regarding claim 20, Shih'629 discloses:
the anodized barrier layer continuously formed to have the thickness over the entire surface of the metal substrate.
FIGs. 1-2; & ¶¶[0003]-[0033].
Regarding claims 8 & 13, the limitation:
"silicon (Si) is not detected using an energy dispersive spectrometer (EDS)" associated with the surface of the metal component,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the surface of metal component of Shih'629 is capable of being analyzed using energy dispersive spectrometer (EDS) and, since atoms of silicon {Si} present in surface of aluminum casting are removed, silicon (Si) is not detected,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Shih'629 since Shih'629 discloses all the structural limitations required by the claim and no structural limitation is required by the claim Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 16, Shih'629 discloses:
the process chamber being a CVD (plasma-enhanced chemical vapor deposition {PECVD}) process chamber, and
the metal internal component metal internal component (aluminum baffle ring arrangement 120) being used for

FIGs. 1-2; & ¶¶[0003]-[0033].

    PNG
    media_image1.png
    692
    1386
    media_image1.png
    Greyscale

FIG. 1 of Shih'629
Regarding claim 17, Shih'629 discloses:
the process chamber being a dry-etching process chamber (plasma etch chamber), and
the metal internal component (aluminum baffle ring arrangement 120) being used for
a supply line for supplying a process gas into the dry-etching process chamber
FIGs. 1-2; & ¶¶[0003]-[0033].
Regarding claim 21, Shih'629 discloses:
the anodized barrier layer including at least one of concave portions each having a shape corresponding to that of each of the at least one of concave regions of the surface of the metal substrate.
FIGs. 1-2; & ¶¶[0003]-[0033].
Claims 4 & 9 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20070068629 A1 (Shih'629) in view Gerrard Eddy Jai Poinern, et al.  "Review: Progress in Nano-Engineered Anodic Aluminum Oxide Membrane Development."  Materials.  4 (2011).  pp. 487-526.  doi:10.3390/ma4030487. (GEJPoinern'011) as applied to claims 1-3, 5, 7, 8, 11-13, 15-17, & 20 above, and further in view of US 20140353028 A1 (Lin'028), as evidenced by one or more of Military Handbook (MIL-HDBK)-694A(MR). "Aluminum and Aluminum Alloys." US DOD. 15 December 1966.  (MIL-HDBK-694A), MatWeb, LLC. (1996-2020) at http://www.matweb.com/.  "Overview of materials for 5000 Series Aluminum Alloy."  (MatWeb'5000), MatWeb, LLC. (1996-2020) at http://www.matweb.com/.  "Overview of materials for 6000 Series Aluminum Alloy."  (MatWeb'6000), and The Aluminum Association, Inc.  "International Alloy Designations and Chemical Composition Limits for Wrought Aluminum and Wrought Aluminum Alloys."  January 2015.  (AAInc'015).
Regarding claim 4, Shih'629 and GEJPoinern'011, by way of Shih'629, discloses:
an aluminum alloy including magnesium (Mg) (¶[0020] — aluminum alloy {6061 aluminum alloy: about 96-98wt% Al, about 0.8-1.2wt% Mg, about 0.4-0.8wt% Si, about 0.15-0.4wt% Cu, about 0.04-0.35wt% Cr, & optionally Fe, Mn, Zn and/or Ti }), and
Shih'629 and GEJPoinern'011, by way of Shih'629, inherently:
removes magnesium (Mg) from the surface of the metal substrate made of the 6000 series aluminum alloy (¶[0025] — e.g., by cleaning, stripping the oxide, & electropolishing bare aluminum component or component which includes an aluminum oxide layer).
FIGs. 1-2; & ¶¶[0003]-[0033].
Regarding claim 4, Shih'629 and GEJPoinern'011 does not expressly disclose:

Regarding claim 4, Lin'028 discloses:
an aluminum alloy (5000 series &/or 6000 series Al-alloys) being a 5000 series aluminum alloy, and 
an addition element (remove metals, e.g., iron, copper, chromium silver, silicon … etc. {typically found in small percentages in Al-alloys} from surface of Al-alloy enclosure 202) removed from the surface of the metal substrate including silicon (Si) &/or magnesium (Mg) (in disclosing remove metals from the surface of Al-alloy enclosure 202, Lin'028 inherently removes magnesium (Mg) the surface of the metal substrate made of the 5000 series aluminum alloy).
FIGs. 1-3; & ¶¶[0022]-[0030].
Regarding claim 4, each of MIL-HDBK-694A, MatWeb'5000, MatWeb'6000, and AAInc'015 evidences that:
5000 series and 6000 series Al-alloys as disclosed by Lin'028 are Al-Mg-Si-based aluminum alloys.

    PNG
    media_image4.png
    645
    1473
    media_image4.png
    Greyscale

Range of Alloying Elements for 5000 Series Al-Alloys (Cropped)
Selecting a 5000 series And/or 6000 series Al alloy as disclosed by Lin'028 for the metal substrate  of the metal internal component of Shih'629 and GEJPoinern'011, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.

    PNG
    media_image5.png
    660
    1473
    media_image5.png
    Greyscale

Range of Alloying Elements for 6000 Series Al-Alloys (Cropped)
Therefore it would have been obvious to a person having ordinary skill in the art at the 
Regarding claim 9, Shih'629 and GEJPoinern'011 does not expressly disclose:
the aluminum alloy being an aluminum alloy containing, as addition elements,
0.40 to 0.8% of silicon (Si),
0.7% of iron (Fe),
0.15 to 0.40% of copper (Cu),
0.15% of manganese (Mn),
0.8 to 1.2% of magnesium (Mg),
0.25% of zinc (Zn),
0.04 to 0.35% of chromium (Cr), and
0.15% of titanium (Ti).
Regarding claim 9, Lin'028 discloses:
an aluminum alloy (5000 series &/or 6000 series Al-alloys) being a 5000 series aluminum alloy. 
FIGs. 1-3; & ¶¶[0022]-[0030].
Regarding claim 9, each of MIL-HDBK-694A, MatWeb'5000, MatWeb'6000, and AAInc'015 evidences that 5000 series and 6000 series Al-alloys as disclosed by Lin'028 are an aluminum alloy containing, as addition elements:
0.40 to 0.8% of silicon (Si),
0.7% of iron (Fe),
0.15 to 0.40% of copper (Cu),

0.8 to 1.2% of magnesium (Mg),
0.25% of zinc (Zn),
0.04 to 0.35% of chromium (Cr), and
0.15% of titanium (Ti).
Selecting a 5000 series aluminum alloy as disclosed by Lin'028 for the metal substrate  of the metal internal component of Shih'629 and GEJPoinern'011, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to select a 5000 series aluminum alloy as disclosed by Lin'028 for the metal substrate of the metal internal component of Shih'629 and GEJPoinern'011.

    PNG
    media_image6.png
    1466
    1473
    media_image6.png
    Greyscale

Range of Alloying Elements for 5000 Series Al-Alloys

    PNG
    media_image7.png
    1540
    1473
    media_image7.png
    Greyscale

Range of Alloying Elements for 6000 Series Al-Alloys
Claims 16-19 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20070068629 A1 (Shih'629) in view Gerrard Eddy Jai Poinern, et al.  "Review: Progress in Nano-Engineered Anodic Aluminum Oxide Membrane Development."  Materials.  4 (2011).  pp. 487-526.  doi:10.3390/ma4030487. (GEJPoinern'011) as applied to claims 1-3, 5, 7, 8, 11-13, 15-17, & 20 above, and further in view of US 20090194233 A1 (Tumura'233).
Regarding claim 16, Tumura'233 discloses:
the process chamber being a CVD (Chemical Vapor Deposition) process chamber (CVD apparatus), and
the metal internal component (any one or more components including inner wall of process container 10 &/or 180; worktable 11 &/or 181; showerhead 12 &/or 181; bottom member 13 of showerhead 12; bottom member 183 of showerhead 182; process gas supply line 14 &/or 184; exhaust line 15 &/or 85; baffle plate 16; exhaust ring 186; chuck 17 &/or 187; worktable 181 serving as lower electrode; bottom member 183 of showerhead 182 serving as upper electrode; valves of supply unit; flow meters of supply unit; etching apparatus 108, chemical vapor deposition (CVD) apparatus … etc.) being:
a supply line for supplying a process gas into the CVD process chamber or
an exhaust line for exhausting the process gas supplied into the CVD process chamber.
FIGs. 1, 10, 15, 18, & 19; ¶¶[0001]-[0004]; ¶¶[0059]-[0062]; ¶¶[0126]-[0132]; ¶¶[0146]-[0149]; ¶¶[0161]-[0166]; & ¶¶[0167]-[0171].
Therefore applying the anodized barrier layer (¶[0025] — e.g., aluminum oxide layer formed by electropolishing consisting of primarily nonporous, high density aluminum oxide) of the Shih'629 and GEJPoinern'011 to one or more of the metal internal components as disclosed by Tumura'233, as predictably applying a known technique to base device (method, or product or apparatus) in a same way, would have been obvious to a person having ordinary skill in the art at the time of the invention was made.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); also see e.g., Ruiz v. AB Chance Co. 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004); also see e.g., MPEP § 2143 (C).
Regarding claim 17, Tumura'233 discloses:
the process chamber being a dry-etching process chamber (etching apparatus 108), and
the metal internal component (any one or more components including inner wall of process container 10 &/or 180; worktable 11 &/or 181; showerhead 12 &/or 181; bottom member 13 of showerhead 12; bottom member 183 of showerhead 182; process gas supply line 14 &/or 184; exhaust line 15 &/or 85; baffle plate 16; exhaust ring 186; chuck 17 &/or 187; worktable 181 serving as lower electrode; bottom member 183 of showerhead 182 serving as upper electrode; valves of supply unit; flow meters of supply unit; etching apparatus 108, chemical vapor deposition (CVD) apparatus … etc.) being used for
a supply line for supplying a process gas into the dry-etching process chamber or
an exhaust line for exhausting the process gas supplied into the dry-etching process chamber.
FIGs. 1, 10, 15, 18, & 19; ¶¶[0001]-[0004]; ¶¶[0059]-[0062]; ¶¶[0126]-[0132]; ¶¶[0146]-[0149]; ¶¶[0161]-[0166]; & ¶¶[0167]-[0171].
Therefore applying the anodized barrier layer (¶[0025] — e.g., aluminum oxide layer formed by electropolishing consisting of primarily nonporous, high density aluminum oxide) of the Shih'629 and GEJPoinern'011 to one or more of the metal internal components as disclosed by Tumura'233, as predictably applying a known technique to base device (method, or product or apparatus) in a same way, would have been obvious to a person having ordinary KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); also see e.g., Ruiz v. AB Chance Co. 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004); also see e.g., MPEP § 2143 (C).
Regarding claim 18, Tumura'233 discloses:
the process chamber being a CVD process chamber (CVD apparatus), comprising
a susceptor provided in the CVD process chamber so as to support a substrate,
a backing plate disposed at a top of the CVD process chamber,
a diffuser disposed under the backing plate so as to supply the process gas to the substrate, and
a shadow frame disposed between the susceptor and the diffuser so as to cover an edge of the substrate, and
at least one of the susceptor, the backing plate, the diffuser, and the shadow frame is formed of the metal internal component (any one or more components including inner wall of process container 10 &/or 180; worktable 11 &/or 181; showerhead 12 &/or 181; bottom member 13 of showerhead 12; bottom member 183 of showerhead 182; process gas supply line 14 &/or 184; exhaust line 15 &/or 85; baffle plate 16; exhaust ring 186; chuck 17 &/or 187; worktable 181 serving as lower electrode; bottom member 183 of showerhead 182 serving as upper electrode; valves of supply unit; flow meters of supply unit; etching apparatus 108, chemical vapor deposition (CVD) apparatus … etc.).
FIGs. 1, 10, 15, 18, & 19; ¶¶[0001]-[0004]; ¶¶[0059]-[0062]; ¶¶[0126]-[0132]; ¶¶[0146]-[0149]; ¶¶[0161]-[0166]; & ¶¶[0167]-[0171].

    PNG
    media_image8.png
    1133
    1541
    media_image8.png
    Greyscale

FIG. 1 of Tumura'233 (Cropped)
Therefore applying the anodized barrier layer (¶[0025] — e.g., aluminum oxide layer formed by electropolishing consisting of primarily nonporous, high density aluminum oxide) of the Shih'629 and GEJPoinern'011 to one or more of the metal internal components as disclosed by Tumura'233, as predictably applying a known technique to base device (method, or product or apparatus) in a same way, would have been obvious to a person having ordinary skill in the art at the time of the invention was made.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988); also see e.g., Ruiz v. AB Chance Co. 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004); also see e.g., MPEP § 2143 (C).
Regarding claim 19, Tumura'233 discloses:
the process chamber being a dry-etching process chamber (etching apparatus 108), comprising
a bottom electrode provided in the dry-etching process chamber so as to support a substrate,

    PNG
    media_image9.png
    1371
    1582
    media_image9.png
    Greyscale

FIG. 15 of Tumura'233
an upper electrode disposed above the bottom electrode so as to supply the process gas to the substrate, and

at least one of the upper electrode, the bottom electrode, and the wall liner is formed of the metal internal component (any one or more components including inner wall of process container 10 &/or 180; worktable 11 &/or 181; showerhead 12 &/or 181; bottom member 13 of showerhead 12; bottom member 183 of showerhead 182; process gas supply line 14 &/or 184; exhaust line 15 &/or 85; baffle plate 16; exhaust ring 186; chuck 17 &/or 187; worktable 181 serving as lower electrode; bottom member 183 of showerhead 182 serving as upper electrode; valves of supply unit; flow meters of supply unit; etching apparatus 108, chemical vapor deposition (CVD) apparatus … etc.).
FIGs. 1, 10, 15, 18, & 19; ¶¶[0001]-[0004]; ¶¶[0059]-[0062]; ¶¶[0126]-[0132]; ¶¶[0146]-[0149]; ¶¶[0161]-[0166]; & ¶¶[0167]-[0171].
Response to Arguments
Applicant's arguments accompanying Applicant's RCE dated 30 December 2020 with respect to claim 1-2, 7-9, 11-13, & 15-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Prior art is of and is made record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.  For Notice of References Cited (FORM PTO-892) accompanying this Office Action list prior evidencing that pickling (a.k.a. etching, pretreating … etc.) is well known the technological art of the anodization of alumium and its alloy
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716